Citation Nr: 1755260	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 637 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to July 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

When this matter was previously before the Board in December 2015, the Board granted service connection for left ear hearing loss and denied service connection for posttraumatic stress disorder.  The Board also remanded the remaining claim for service connection for a skin disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.


FINDINGS OF FACT

1.  The Veteran did not have a skin disorder, to include porphyria cutanea tarda, that is presumed to be service-connected in veterans exposed to Agent Orange.

 2.  A skin disorder did not manifest in service and is not otherwise related to service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service; nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not the claimed disability on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met. See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307 (a)(6)(ii) (providing that with the exception of chloracne or other acneform disease, porphyria cutanea tarda, and early onset peripheral neuropathy, the diseases listed in 38 C.F.R. § 3.309(e) must be manifest to a degree of 10 percent or more at any time after service).

The Veteran's personnel records do not confirm-nor does the Veteran contend-that he served in Vietnam.  Rather, he contends that while he was stated in Germany, he was exposed to Agent Orange through contact with those service members who had been to Vietnam, as it was an overseas reassignment location.

Regardless, as discussed below in greater detail, the Veteran's diagnosed skin disorders are not among the disorders subject to presumptive service connection under 38 C.F.R. § 3.309(e).  He does not have chloracne or other acneform disease or porphyria cutanea tarda.  Accordingly, service connection for the claimed skin disorder as presumed as due to the alleged in-service herbicide exposure is not warranted.

However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed skin disorder.  No abnormalities with respect to the skin were noted on July 1974 examination at discharge.

Following service, on VA treatment in October 2010, the Veteran reported that he had chronic skin lesions that he wanted checked and removed.  The treatment provider observed a round, raised, dark red growth on the abdomen, which the Veteran stated that he first noticed in the 1970s.

A November 2010 surgical consult reflects that he also had other skin lesions on both temples, above the left ear, back of the neck, and on the back.  Dr. S. noted that the Veteran had had an "Agent Orange issue" though he was not in country, as he handled military personnel from Vietnam who went to Germany.  The Veteran reported that he developed multiple skin lesions after he got out of the service. 

The Veteran subsequently underwent excision of skin lesions in December 2010 and January 2011.   Biopsy results of these excisions revealed epidermal inclusion cyst of the scalp, lentigo of the upper back, and pigmented seborrheic keratosis of the lower back.

A January 2013 VA treatment report notes the Veteran's report that he had been diagnosed with Agent Orange related dermatitis by a dermatologist.  A November 2015 VA urology note reflects the Veteran's report that he had been told that he had skin changes consistent with Agent Orange exposure.

On VA examination in April 2016, the Veteran reported that he had several skin lesions/moles removed in 2012, but none since then.  He had not been treated for these since.  He indicated that he did not remember having any problems with his skin in service.  He felt that he had secondary exposed to Agent Orange by greeting and handling baggage and equipment of those personnel returning to Germany from Vietnam.

The examiner noted that the Veteran had multiple actinic keratosis, seborrheic keratosis, and form moles of the anterior/posterior torso.  All were benign in appearance.

The examiner diagnosed epidermal inclusion cyst, lentigo, and seborrheic keratosis.  

The examiner opined that the skin disorder were less like than not incurred in service or a result of secondary exposure to Agent Orange.  In so finding, he noted that the Veteran's skin lesions were common to the natural aging process.  There was no objective clinical evidence that any of the skin conditions were associated with exposure to herbicides/Agent Orange.  In addition, the examiner did not find any documentation to support complaints, evaluations or treatment for any skin conditions in the Veteran's service treatment records.

Here, there is no lay or medical evidence that the claimed skin disorder had its onset in service or is otherwise related to service. The service treatment records are silent for skin-related complaints or diagnoses.

While the Veteran has alleged onset of skin problems sometimes in the 1970s, the first medical documentation of skin was in 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection); 38 C.F.R. § 3.303(b).

Moreover, none of the VA treatment records report indicates a relationship between any of the Veteran's skin disorder and service, and the Veteran has not expressed any relationship to service outside of the alleged herbicide exposure.

The only opinion addressing whether the Veteran's skin disorder was related to service, to include the alleged in-service Agent Orange exposure-that of the April 2016 VA examiner-is against the claim. The Board notes that the examination report reflects that the opinion was rendered upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on the examiner's expertise and a review of the pertinent records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471   (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board). There is no contrary opinion of record, the Veteran has not identified or referred to the existence of any other medical opinion that, in fact, supports the claim.

The Board acknowledges the Veteran's statement and notations in VA treatment records to the effect that his doctor, Dr. S., told him that his skin condition appeared to be a presentation of Agent Orange exposure.  While the Veteran is competent to report what his doctor told him, a review of these records does not reflect that Dr. S. noted this opinion and there is no contrary opinion of record to support a finding that the Veteran's skin disorder is caused by Agent Orange exposure.  As noted above, Dr. S. wrote that the Veteran "appeared to have an Agent Orange issue."  However, Dr. S. did not provide an opinion on the etiology of the Veteran's skin condition with any rationale to support his opinion.   As such, the Veteran's lay recounting is accorded little probative value.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his skin disorder is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the April 2016 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a skin disorder, to include as due to herbicide exposure. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract in any way from that service.  Unfortunately, however, in this case the evidence of record does not provide a basis for an award of service connection for the Veteran's skin condition.   

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


